DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 9/30/2022 has been entered and fully considered. Claims 12-23 and 25-26 remain pending in the application, where the independent claims have been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 112 rejections as set forth in the non-final office action mailed on 5/09/2022. The above rejections are therefore withdrawn.

3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5- Claims 12-23, 25-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kinast (US Patent 5995858) in view of Mumma al. (US patent 3031077), cited in the previous office action.
As to amended claims 12, 20, Kinast teaches an apparatus, and its method of use of claim apparatus for non-invasively identifying a present condition of a living sample (Figs. 2-4 and Abstract; even though the egg is considered as a material or article worked upon and thusly not limiting the claimed apparatus. See MPEP § 2115), the apparatus comprising: an emitter assembly configured to emit light toward a sample, the emitter assembly having a first emitter source configured to emit a first light signal and a second emitter source configured to emit a second light signal (Fig. 4, Col. 4 ll. 10-11; 54/56 with corresponding electronics), the first and second light signals being transmitted through the sample in phase quadrature (Col. 4 ll. 10-11 and Col. 8 ll. 19-41); 30a detector assembly (58 and corresponding electronics) configured to detect the first and second light signals transmitted through the sample, and further being configured to resolve a relative amplitude of each of the first and second light signals (Col. 4 ll. 15-26; Col. 10 l. 60 -Col. 11 l. 14); and a processor programmed to process the detected first and second light signals to identify a present condition of the sample using at least one of the relative amplitudes or absolute amplitudes of the first and second light signals (Col. 4 l. 58-Col. 5 l. 2).
	Kinast does not teach expressly the sample as an egg; wherein the emitter assembly further comprises an optics assembly configured to combine the first and second light signals so as to form a combined signal to be transmitted through the egg.
However, in a similar field of endeavor of optical measurements, Mumma teaches methods and apparatus for detecting blood in eggs (Col. 10-12 and Figs. 1-3) wherein the sample is eggs (E). Moreover, a combining assembly (37) is used to combine two probing light beams B1, B2, towards the eggs (E). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Kinast in view of Mumma’s suggestions so that the target sample is an egg and wherein the emitter assembly further comprises an optics assembly configured to combine the first and second light signals so as to form a combined signal to be transmitted through the egg, with the advantage taught by Mumma of effectively and industrially measure the egg fetal status and/or health (Col. 1 ll. 10-47). 

As to claims 13, 21, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 12 and 20.
Moreover, Kinast teaches wherein the first light signal is emitted at a first wavelength and the second light signal is emitted at a second wavelength different than the first wavelength (See rejection of claim 8 in previous office action).
  
As to claims 14, 22, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 13 and 21.
Moreover, Kinast suggests wherein the first emitter source is configured to emit light in the range of about 780 - 830 nanometers, and the second emitter source is configured to emit light in the range of about 850 - 940 nanometers (Col. 14 ll. 1-8; red and IR light source are used and their range overlaps with the claimed ranges; since it has been held that In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990))).  

As to claims 15, 23, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 12 and 20.
Moreover, Kinast teaches wherein the first and second light signals are transmitted at a common frequency (see rejection of Claim 2 in previous office action).  

As to claim 16, the combination of Kinast and Mumma teaches the apparatus and method according to Claim 12.
Moreover, Kinast teaches wherein the detector assembly includes a phase-sensitive detector (see rejection of claim 5 in previous office action).  

As to claim 19, the combination of Kinast and Mumma teaches the apparatus according to Claim 12.
Moreover, Kinast teaches further comprising a plurality of emitter assemblies and detector assemblies, forming a plurality of emitter-detector pairs, wherein the emitters transmit signals with orthogonal frequency relationships (see rejection of claim 6 in previous office action).  

As to claim 17, 25, the combination of Kinast and Mumma teaches the apparatus  and method according to Claim 12 and 20.
The combination does not teach wherein the detected first and second light signals are processed and plotted on a polar coordinate system and assessed against threshold levels to determine the present condition of the egg.  
However data presentation in a polar coordinate system is a routine practice in data processing application, among the other  coordinate system representations and one with ordinary skill in the art would find it obvious to use it with similar expectations of advantages in terms of data visualization and analysis (See MPEP 2143 Sect. I. B-D), to facilitate the determination of the egg status as taught by Mumma. 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of  Kinast and Mumma in view of general suggestions in data processing so that the detected first and second light signals are processed and plotted on a polar coordinate system and assessed against threshold levels to determine the present condition of the egg, with the advantage of effectively and practically measure the egg fetal status and/or health (Col. 1 ll. 10-47). 

As to claims 18, 26, the combination of Kinast and Mumma teaches the apparatus and method according to Claims 12 and 20.
Moreover, Kinast and Mumma suggest wherein the detected first and second light signals are processed as a function of signal amplitude (modulation) indicative of a living embryo within the egg (Kinast Col. 4 ll. 58-67 for ex.: blood presence and oxygenation level detection; Mumma; Col. 1 ll. 38-47: blood detection inside the egg; which are both signals of living organisms, here embryo inside an egg.)
  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886